UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1742



EAST TENNESSEE NATURAL GAS COMPANY,

                                               Plaintiff - Appellee,

          versus


JOHN BRADLEY LAWSON; KENT WISE; STEVEN WISE,

                                            Defendants - Appellants,


          and


2.61 ACRES IN HENRY COUNTY, VIRGINIA; LUCY
CLARK, Commissioner of Revenue; JOHN DOE, et
al.; UNKNOWN OWNERS,


                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-02-117-4)


Submitted:   July 21, 2004                 Decided:   August 24, 2004


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Bradley Lawson, Kent Wise, Steven Wise, Appellants Pro Se.
Stephen Wesley Earp, Bruce Paul Ashley, SMITH MOORE, LLP,
Greensboro, North Carolina; Daniel Simpson Brown, WOODS ROGERS,
PLC, Roanoke, Virginia; Lela Merrell Hollabaugh, Michael Scott
Mizell, WALLER, LANSDEN, DORTCH & DAVIS, Nashville, Tennessee, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Defendants appeal the district court’s order granting a

preliminary     injunction    to   East   Tennessee   Natural   Gas   Company

(ETNG).   The injunction permits ETNG to take immediate possession

of a tract of land in Henry County, Virginia, for construction of

part of a natural gas pipeline.            A final order of the Federal

Energy Regulatory Commission granted ETNG a certificate of public

convenience and necessity confirming that ETNG may, if necessary,

acquire land for a pipeline by eminent domain.

           This case is controlled by our recent decision in East

Tenn. Natural Gas Co. v. Sage, 361 F.3d 808 (4th Cir. 2004), where

we held that “once a district court determines that a gas company

has the right to condemn property under the [Natural Gas Act], the

court may use its equitable power to grant the remedy of immediate

possession through the issuance of a preliminary injunction.”               Id.

at 831.   Further, for the reasons articulated in Sage, we find no

abuse of discretion in the district court’s conclusion that the

four factors relevant to granting or denying an injunction weighed

in favor of giving ETNG immediate possession of the property at

issue in this appeal.        See id. at 828-30.

           We accordingly affirm the decision of the district court.

We   dispense   with   oral    argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED